Title: To James Madison from Michael Baldwin (Abstract), 8 March 1805
From: Baldwin, Michael
To: Madison, James


8 March 1805, Chillicothe. “The Marshall for the District of Ohio, informed me that he should shortly resign his Commission, Should that event take place, you would confer an obligation upon me, by informing the President of the United States, that I would accept the commission, should it be conferred upon me. I have resided nearly seven years in this country as a practising Attorney, but am about quitting the profession. You will I hope, Sir, pardon me for making this request.”
